UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File Number: 1-13820 SOVRAN SELF STORAGE, INC. (Exact name of Registrant as specified in its charter) Maryland 16-1194043 (State of incorporation or organization) (I.R.S. Employer Identification No.) 6467 Main Street Williamsville, NY14221 (Address of principal executive offices) (Zip code) (716) 633-1850 (Registrant's telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Securities Exchanges on which Registered Common Stock, $.01 Par Value New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ X ]No[] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ X ]No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X ] As of June 30, 2010, 27,591,109 shares of Common Stock, $.01 par value per share, were outstanding, and the aggregate market value of the Common Stock held by non-affiliates was approximately $927,634,682 (based on the closing price of the Common Stock on the New York Stock Exchange on June 30, 2010). As of February 15, 2011, 27,660,329 shares of Common Stock, $.01 par value per share, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Proxy Statement for the 2011 Annual Meeting of Shareholders are incorporated herein by reference in Part III of this Annual Report on Form 10-K to the extent stated herein. Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant's fiscal year ended December31, 2010. -1- Explanatory Note Sovran Self Storage, Inc. (the "Company") is filing this Amendment No.1 on Form10-K/A (the "Form10-K/A") to amend its Annual Report on Form10-K for the fiscal year ended December 31, 2010, which was originally filed with the Securities and Exchange Commission (the "SEC") on February 25, 2011 (the "Form 10-K"). The Company is filing this Form10-K/A to include Exhibit 10.22, which was unintentionally omitted from Part IV, Item 15(a)(3) of the original Form 10-K filing.As required by Rule12b-15 of the Exchange Act, Item15(a)(3) has been amended and restated in its entirety.This amendment does not modify or amend the other disclosures or Items in the original Form 10-K and this Form10-K/A does not reflect events occurring after the date of the original filing of the Form 10-K or modify, amend or update disclosures affected by subsequent events. This Form10-K/A includes new certifications from the Company's Chief Executive Officer and Chief Financial Officer in Exhibits31.1.1 and 31.2.1. - 2 - Part IV Item 15. Exhibits, Financial Statement Schedules Exhibits The exhibits required to be filed as part of this Annual Report on Form 10-K have been included as follows: Amended and Restated Articles of Incorporation of the Registrant.(incorporated by reference to Exhibit 3.1 (a) to the Registrant's Registration Statement on Form S-11 (File No. 33-91422) filed June 19, 1995). Articles Supplementary to the Amended and Restated Articles of Incorporation of the Registrant classifying and designating the series A Junior Participating Cumulative Preferred Stock.(incorporated by reference to Exhibit 3.1 to Registrant's Form 8-A filed December 3, 1996.) Articles Supplementary to the Amended and Restated Articles of Incorporation of the Registrant classifying and designating the 8.375% SeriesC Convertible Cumulative Preferred Stock.(incorporated by reference to Exhibit 4.1 to Registrant's Current Report on Form 8-K filed July12, 2002). Bylaws, as amended, of the Registrant (incorporated by reference to Exhibit 3.4 to Registrant's Annual Report on Form 10-K filed February 25, 2010). Form of Common Stock Certificate (incorporated by reference to Exhibit 4.1 to Registrant's Registration Statement on Form S-11 (File No. 33-91422) filed June 19, 1995). 10.1+ Sovran Self Storage, Inc. 2005 Award and Option Plan, as amended (incorporated by reference to Exhibit 10.1 to Registrant's Annual Report on Form 10-K filed February 25, 2010). 10.2+ Sovran Self Storage, Inc. 1995 Outside Directors' Stock Option Plan, as amended (incorporated by reference to Exhibit 10.2 to Registrant's Annual Report on Form 10-K filed February 25, 2010). 10.3+ Employment Agreement between the Registrant and Robert J. Attea (incorporated by reference to Exhibit 10.3 to Registrant's Annual Report on Form 10-K filed February 27, 2009). 10.4+ Employment Agreement between the Registrant and Kenneth F. Myszka (incorporated by reference to Exhibit 10.4 to Registrant's Annual Report on Form 10-K filed February 27, 2009). 10.5+ Employment Agreement between the Registrant and David L. Rogers (incorporated by reference to Exhibit 10.5 to Registrant's Annual Report on Form 10-K filed February 27, 2009). 10.6+ Form of restricted stock grant pursuant to Sovran Self Storage, Inc. 2005 Award and Option Plan (incorporated by reference to Exhibit10.1 to Registrant's Quarterly Report on Form10-Q/A filed November 24, 2006). 10.7+ Form of stock option grant pursuant to Sovran Self Storage, Inc. 2005 Award and Option Plan (incorporated by reference to Exhibit10.2 to Registrant's Quarterly Report on Form10-Q/A filed November 24, 2006). 10.8+ Form of restricted stock grant pursuant to Sovran Self Storage, Inc. 1995 Award and Option Plan (incorporated by reference to Exhibit10.3 to Registrant's Quarterly Report on Form10-Q/A filed November 24, 2006). 10.9+ Form of stock option grant pursuant to Sovran Self Storage, Inc. 1995 Award and Option Plan (incorporated by reference to Exhibit10.4 to Registrant's Quarterly Report on Form10-Q/A filed November 24, 2006). 10.10+ Deferred Compensation Plan for Directors (incorporated by reference to Schedule14A Proxy Statement filed April10, 2008). Amended Indemnification Agreements with members of the Board of Directors and Executive Officers (incorporated by reference to Exhibit 10.35 and 10.36 to Registrant's Current Report on Form 8-K filed July 20, 2006). Agreement of Limited Partnership of Sovran Acquisition Limited Partnership (incorporated by reference to Exhibit 3.1 on Form 10 filed April 22, 1998). Amendments to the Agreement of Limited Partnership of Sovran Acquisition Limited Partnership dated July 30, 1999 and July 3, 2002 (incorporated by reference to Exhibit 10.13 to Registrant's Annual Report on Form 10-K filed February 27, 2009). Promissory Note between Locke Sovran II, LLC and PNC Bank, National Association (incorporated by reference to Exhibit 10.14 to Registrant's Annual Report on Form 10-K filed February 25, 2010). Third Amended and Restated Revolving Credit and Term Loan Agreement among Registrant, the Partnership, Manufacturers and Traders Trust Company and other lenders named therein (incorporated by reference to Exhibit 10.1 to Registrant's Current Report on Form 8-K filed June 27, 2008). Cornerstone Acquisition Agreement and Amendments to Certain Loan Agreements (incorporated by reference to Exhibits 10.30, 10.31, 10.32, 10.33 and 10.34 to Registrant's Current Report on Form 8-K filed June 26, 2006). $150 million, 6.38% Senior Guaranteed Notes, Series C due April 26, 2016, and Amendments to Second Amendment Restated Revolving Credit and Term Loan Agreement dated December 16, 2004 and Amendment to Note Purchase Agreement dated September 4, 2003 (incorporated by reference to Exhibits 10.27, 10.28, and 10.29 to Registrant's Current Report on Form 8-K filed May 1, 2006). Promissory Note between Locke Sovran I, LLC and GMAC Commercial Mortgage Corporation (incorporated by reference to Exhibit 10.21 to Registrant's Annual Report on Form 10-K, filed March 1, 2007). Indemnification Agreement dated September 25, 2009 between Registrant, Sovran Acquisition Limited Partnership and James R. Boldt, a director of the Company (incorporated by reference to Exhibit 10.1 to Registrant's Current Report on Form 8-K filed September 25, 2009). 10.20+ Sovran Self Storage, Inc. 2009 Outside Directors Stock Option and Award Plan (incorporated by reference to Registrant's Proxy Statement filed April 9, 2009). 10.21+ Outside Director Fee Schedule (incorporated by reference to Exhibit 10.1 to Registrant's Current Report on Form 8-K filed November 5, 2010). 10.22+ Sovran Self Storage, Inc. Annual Incentive Compensation Plan for Executive Officers (incorporated by reference to Exhibit 10.1 to Registrant's Current Report on Form 8-K filed May 6, 2010). 12.1* Statement Re: Computation of Earnings to Fixed Charges. 21.1* Subsidiaries of the Company. 23.1* Consent of Independent Registered Public Accounting Firm. 24.1* Powers of Attorney (included on signature pages). 31.1* Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. 31.1.1** Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended 31.2* Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. 31.2.1** Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended 32.1* Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101# The following financial statements from the Company's Annual Report on Form 10-K for the year ended December 31, 2010, formatted in XBRL, as follows: (i) Consolidated Balance Sheets at December 31, 2010 and 2009; (ii) Consolidated Statements of Operations for years ended December 31, 2010, 2009, and 2008; (iii) Consolidated Statements of Shareholders' Equity and Comprehensive Income for Years Ended December 31, 2010, 2009, and 2008; (iv) Consolidated Statements of Cash Flows for Years Ended December 31, 2010, 2009, and 2008; and (v) Notes to Consolidated Financial Statements, tagged as blocks of text. * Filed with the Registrant's Form 10-K filed February 25, 2011. ** Filed with this Form 10-K/A + Management contract or compensatory plan or arrangement. # Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. -3- SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. March30, 2011 SOVRAN SELF STORAGE, INC. By:/s/David L. Rogers David L. Rogers, Chief Financial Officer, Secretary Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/Robert J. Attea Robert J. Attea Chairman of the Board of Directors Chief Executive Officer and Director (Principal Executive Officer) March 30, 2011 /s/Kenneth F. Myszka Kenneth F. Myszka President, Chief Operating Officer and Director March 30, 2011 /s/David L. Rogers David L. Rogers Chief Financial Officer (Principal Financial and Accounting Officer) March 30, 2011 /s/John Burns John Burns Director March 30, 2011 /s/James R. Boldt James R. Boldt Director March 30, 2011 /s/Anthony P. Gammie Anthony P. Gammie Director March 30, 2011 /s/Charles E. Lannon Charles E. Lannon Director March 30, 2011 -4-
